Title: From Alexander Hamilton to Nicholas Gilman, 19 November 1790
From: Hamilton, Alexander
To: Gilman, Nicholas


Treasury Department, November 19, 1790. “Before I had the honor to receive your letter relative to Captain Hall, the President of the United States had appointed Captain Hopley Yeaton to the Command of the Revenue Cutter which is to be built in New Hampshire. As it has happened in other instances it is possible Captain Hall, tho’ recommended as Master may accept the Station of first Mate whose compensation you will recollect is Twenty Dollars ⅌ Month besides two rations per day.…”
